DETAILED ACTION

Allowable Subject Matter

Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention relates to a multi-graphics processing system comprising at least a first and second graphics processors and a method of performing multi-pass encoding between the first and second graphics processors.  Prior art includes (cited in the Information Disclosure Statement filed July 22, 2021): Kudana et al. (US 10,735,751) disclose a system and method of performing a first encoding pass to generate a first pass sub-group of pictures (SUB-GOPs), and performing a second encoding pass using statistics from the first pass to generate a second pass SUB-GOP utilizing a single encoding circuit; Diard (US 8,395,619) disclose a multi-graphics processing system including an integrated graphics processing unit (iGPU) and a discrete processing unit (dGPU), where the iGPU may generate data and copy the data to system memory to be accessed by the dGPU to use to render and display an image frame; Schwartz et al. (US 2013/0156098) disclose a system and method of dual pass video encoding, where a first pass encoding is performed at a first encoding module to generate statistics and a second pass encoding is performed utilizing the statistics generated by the first pass encoding at a second encoding module; and Diard et al. (US 2007/0195099) disclose a multi-graphics processing system where each of the graphics processors performs specific graphics tasks on frames of video data and renders for display, e.g. a second graphics processor may perform tasks on the frames of video data and then send to a first graphics processor for post processing and display.  Additional prior art includes: Wang et al. (US 2016/0134881) disclose a system and method including a plurality of encoders/transcoders for performing multi-pass encoding and a combiner for combining the results of each of the plurality of encoders/transcoders; Zhang (US 2014/0146869) discloses a first encoder and a second encoder for encoding first and second sub-picture partitions, respectively, in parallel; and Bennett (US 2013/0083843) discloses adaptable media processing architectures, including a plurality of encoders, transcoders, and decoders, configured to offload some or all of the processing to other components of the system, e.g. offloading from a first encoder to a second encoder, and performing processing in parallel.  Although the prior art noted above disclose certain features of the claimed invention, such as “…a first graphics processor integrated on a first die with a central processor to parse a video bitstream to identify groups of pictures including a first group of pictures (GOP) and a second GOP, the second GOP comprising a next GOP in the video bitstream after the first GOP, the first graphics processor further to copy the first GOP to a video memory local to a second graphics processor located off the first die; and the second graphics processor to access and transcode the first GOP in the video memory to generate a first compressed bitstream in parallel with the first graphics processor transcoding the second GOP to generate a second compressed bitstream, the second graphics processor further to copy the first compressed bitstream to a system memory, wherein the first graphics processor is to stitch the first and the second compressed bitstreams to generate a final bitstream…” the prior art of record fails to explicitly teach, singly or combined, the limitations of independent claims 1, 9, and 17 as recites as a whole, with the portions explicitly not taught emphasized in italics. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 22, 2021 was filed after the mailing date of the application on July 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612